In re Cain’s Hydrostatic Testing, Inc; Parrish, Ray; United States Fid/Gty Co.;— Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA93 1214; Parish of Terre-bonne, 32nd Judicial District Court, Div. “D”, No. 96157.
Granted in part; denied in part. The application is granted limited to Assignment of Error No. 1 (relating to the apportionment of employer’s fault and the liability of Cain’s Hydrostatic Testing, Inc.’s for 100 percent of plaintiffs damages). Otherwise, the application is denied. See order attached.
CALOGERO, C.J., would simply grant.
DENNIS, J., not on panel.